Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 1 of 54




 ATTACHMENT 1
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 2 of 54




    PICKENS EXHIBIT 16
(Unredacted Version of Document
      Sought to Be Sealed)
      Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 3 of 54




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


KONINKLIJKE PHILIPS N.V.,
U.S. PHILIPS CORPORATION,

                Plaintiffs,                          Case No.: 15-1125-GMS

       v.                                            JURY TRIAL DEMANDED

ASUSTEK COMPUTER INC.,                               HIGHLY CONFIDENTIAL –
ASUS COMPUTER INTERNATIONAL,                         OUTSIDE COUNSEL ONLY

                Defendants.


MICROSOFT CORPORATION,

               Intervenor-Plaintiff,

      v.

KONINKLIJKE PHILIPS N.V.,
U.S. PHILIPS CORPORATION,

               Intervenor-Defendants.


KONINKLIJKE PHILIPS N.V.,
U.S. PHILIPS CORPORATION,

               Intervenor-
               Defendants/Counterclaim
               Plaintiffs in Intervention

      v.

MICROSOFT CORPORATION

               Intervenor-
               Plaintiff/Counterclaim
               Defendant in Intervention

AND



                         Highly Confidential - Outside Counsel Only
      Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 4 of 54




MICROSOFT MOBILE INC.

                  Counterclaim Defendant
                  in Intervention


        PLAINTIFFS’ SECOND AMENDED INFRINGEMENT CONTENTIONS
                      AGAINST THE ASUS DEFENDANTS

       Pursuant to the parties’ Joint Proposed Order Amending Rule 16 Scheduling Order (D.I.

154) (as adopted-in-part by the Court’s July 14, 2017 oral order) and the Delaware Default

Standard for Discovery, Including Discovery of Electronically Stored Information (“ESI”),

Paragraph 4(c), Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively,

“Philips”) hereby provide their Second Amended Infringement Contentions (“Contentions”)

against Defendants ASUSTeK Computer Inc. and ASUS Computer International (collectively,

“Defendants” or “ASUS”).

       These Contentions are based upon information reasonably and presently available to

Philips. These Contentions are supplemental and not final. These Contentions are made without

the benefit of Defendants’ supplemental non-infringement contentions, which are not due until

November 3, 2017, and as such Philips is not yet fully aware of Defendants’ contentions

regarding which limitations of the asserted claims, if any, are allegedly not met by the

manufacture, use, sale, offer for sale, or importing of the accused products. These contentions

are provided without the benefit of a complete production of Defendants’ source code. As has

been explained in detail in Philips’ correspondence with Defendants, pervasive deficiencies in

Defendants’ source code production to date have prevented Philips from including a fulsome

analysis of Defendants’ source code in these contentions. Philips has nonetheless endeavored to

include an analysis of Defendants’ produced source code, and Philips will work in good faith


                                                2

                            Highly Confidential - Outside Counsel Only
       Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 5 of 54



with Defendants to resolve the remaining deficiencies and to thereafter timely supplement these

contentions.

       Defendants have informed Philips that they do not have the source code for their accused

Windows products. Microsoft is in the process of producing source code and other information

for the versions of Windows run by those products. Therefore, Philips incorporates by reference

herein its Amended Infringement Contentions to Microsoft (“Microsoft Contentions”). The

Microsoft Contentions include “Highly Confidential – Source Code” information. Philips has

asked Microsoft for permission to share its “Highly Confidential – Source Code” information

with Defendants, but has yet to receive that permission. Once Philips receives that permission

(or receives an appropriately redacted version of the Microsoft Contentions from Microsoft),

Philips will provide Defendants with the Microsoft Contentions.

       Moreover, fact discovery is still ongoing and depositions of technical witnesses have yet

to occur. Therefore, and in accordance with the Federal Rules of Civil Procedure, the Local

Rules, the parties’ jointly proposed Scheduling Order, and the Delaware Default Standard for

Discovery, Including Discovery of Electronically Stored Information (“ESI”), Philips expressly

reserves the right to modify, amend, retract, and/or supplement these Contentions (including any

further articulation of theories of infringement, including under the doctrine of equivalents, and

adding, removing, or otherwise modifying the asserted claims and/or accused products) as

additional evidence and information becomes available to Philips, as Philips’ understanding of

this information changes, or as otherwise appropriate.

   1) ASUS’s infringement of U.S. Patent No. RE44,913 (“the ’913 Patent”):

           a. As explained in the attached appendices to these Contentions, ASUS directly

               infringes and continues to directly infringe the ’913 Patent in violation of 35



                                                 3

                             Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 6 of 54



      U.S.C. § 271(a) by:

          i. Using in the United States, without authority, the ’913 Accused Products

                to practice, either literally or under the doctrine of equivalents, each step

                of the method of claims 1, 9, and 12 of the ’913 Patent.

         ii. Making, having made, using, selling and/or offering to sell within the

                United States, and/or importing into the United States, without authority,

                the ’913 Accused Products that embody, either literally or under the

                doctrine of equivalents, each element of claims 3, 4, 5, 8, 13, and 16 of the

                ’913 Patent.

   b. ASUS’s customers and other end users directly infringe the ’913 Patent by using

      the accused functionality of the ’913 Accused Products to practice each step of

      the method of claims 1, 9, and 12 of the ’913 Patent, as explained in the attached

      appendices to these Contentions. ASUS has had knowledge of the ’913 Patent

      since at least May 21, 2013 when they were provided with actual notice of the

      patent, upon viewing a presentation related to infringement of the ’913 Patent

      made by Philips on January 29, 2015 and through other similar communications,

      meetings, and presentations, and by service of the complaints and infringement

      contentions in this action. As such, ASUS has had knowledge that use of the ’913

      Accused Products to perform the accused functionality directly infringes the ’913

      Patent.     ASUS indirectly infringes and continues to indirectly infringe the

      aforementioned method claims of the ’913 Patent in violation of 35 U.S.C. §

      271(b) and (c) by:

          i. Acting with the specific intent to actively induce infringement as, with



                                          4

                      Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 7 of 54



            knowledge of the ’913 Patent and knowledge that use of the accused

            functionality directly infringes the ’913 Patent, ASUS has offered for sale,

            sold and/or imported to others, including customers and other end users,

            the ’913 Accused Products and/or software updates that include this

            functionality, and has provided to others instructions, user manuals,

            advertising, and/or marketing materials encouraging them to use this

            functionality and directly infringe the aforementioned method claims of

            the ’913 Patent. See, e.g., the attached appendices.

         ii. Contributorily infringing as ASUS has offered for sale, sold, and/or

            imported, for use by others including customers and other end users, the

            ’913 Accused Products and/or software updates that include the accused

            functionality.   The ’913 Accused Products and the software updates

            constitute a material part of the invention and ASUS has knowledge of the

            ’913 Patent and knowledge that use of this functionality necessarily

            directly infringes the ’913 Patent and has no use other than infringing the

            ’913 Patent. ASUS thus knows that the ’913 Accused Products and the

            software updates are especially made and/or especially adapted for use in

            infringing the ’913 Patent, at least because they include software code that

            was designed to practice this infringing functionality when executed.

            Moreover, the ’913 Accused Products and the software updates are not

            staple articles of commerce suitable for substantial non-infringing use, at

            least because the included software code that practices this functionality

            has no use apart from infringing the ’913 Patent, is distinct and separate



                                      5

                  Highly Confidential - Outside Counsel Only
   Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 8 of 54



                 from the rest of the software code in the operating system, and when

                 executed, only practices, and can only be used to practice, the

                 aforementioned method claims of the ’913 Patent.

2) ASUS’s infringement of U.S. Patent No. 6,690,387 (“the ’387 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’387 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Using in the United States, without authority, the ’387 Accused Products

                 to practice, either literally or under the doctrine of equivalents, each step

                 of the method of claims 9, 11, and 12 of the ’387 Patent.

       b. ASUS’s customers and other end users directly infringe the ’387 Patent by using

          the accused functionality of the ’387 Accused Products to practice each step of

          the method of claims 9, 11, and 12 of the ’387 Patent, as explained in the attached

          appendices to these Contentions. ASUS has had knowledge of the ’387 Patent

          since at least May 21, 2013 when they were provided with actual notice of the

          patent, through other communications, meetings, and presentations, and by

          service of the complaints and infringement contentions in this action. As such,

          ASUS has had knowledge that use of the ’387 Accused Products to perform the

          accused functionality directly infringes the ’387 Patent.           ASUS indirectly

          infringes and continues to indirectly infringe the aforementioned method claims

          of the ’387 Patent in violation of 35 U.S.C. § 271(b) and (c) by:

              i. Acting with the specific intent to actively induce infringement as, with

                 knowledge of the ’387 Patent and knowledge that use of the accused



                                            6

                        Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 9 of 54



            functionality directly infringes the ’387 Patent, ASUS has offered for sale,

            sold and/or imported to others, including customers and other end users,

            the ’387 Accused Products and/or software updates that include this

            functionality, and has provided to others instructions, user manuals,

            advertising, and/or marketing materials encouraging them to use this

            functionality and directly infringe the aforementioned method claims of

            the ’387 Patent. See, e.g., the attached appendices.

         ii. Contributorily infringing as ASUS has offered for sale, sold, and/or

            imported, for use by others including customers and other end users, the

            ’387 Accused Products and/or software updates that include the accused

            functionality.   The ’387 Accused Products and the software updates

            constitute a material part of the invention and ASUS has knowledge of the

            ’387 Patent and knowledge that use of this functionality necessarily

            directly infringes the ’387 Patent and has no use other than infringing the

            ’387 Patent. ASUS thus knows that the ’387 Accused Products and the

            software updates are especially made and/or especially adapted for use in

            infringing the ’387 Patent, at least because they include software code that

            was designed to practice this infringing functionality when executed.

            Moreover, the ’387 Accused Products and the software updates are not

            staple articles of commerce suitable for substantial non-infringing use, at

            least because the included software code that practices this functionality

            has no use apart from infringing the ’387 Patent, is distinct and separate

            from the rest of the software code in the operating system, and when



                                      7

                  Highly Confidential - Outside Counsel Only
  Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 10 of 54



                 executed, only practices, and can only be used to practice, the

                 aforementioned method claims of the ’387 Patent.

3) ASUS’s infringement of U.S. Patent No. 7,184,064 (“the ’064 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’064 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Making, having made, using, selling and/or offering to sell within the

                 United States, and/or importing into the United States, without authority,

                 the ’064 Accused Products that embody, either literally or under the

                 doctrine of equivalents, each element of claims 1, 2, 3, 5, 6, and 8 of the

                 ’064 Patent.

4) ASUS’s infringement of U.S. Patent No. 7,529,806 (“the ’806 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’806 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Using in the United States, without authority, the ’806 Accused Products

                 to practice, either literally or under the doctrine of equivalents, each step

                 of the method of claims 1, 4, 5, 6, and 7 of the ’806 Patent.

              ii. Making, having made, using, selling and/or offering to sell within the

                 United States, and/or importing into the United States, without authority,

                 the ’806 Accused Products that embody, either literally or under the

                 doctrine of equivalents, each element of claims 12, 13, and 15 of the ’806

                 Patent.



                                            8

                        Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 11 of 54



   b. ASUS’s customers and other end users directly infringe the ’806 Patent by using

      the accused functionality of the ’806 Accused Products to practice each step of

      the method of claims 1, 4, 5, 6, and 7 of the ’806 Patent, as explained in the

      attached appendices to these Contentions. ASUS has had knowledge of the ’806

      Patent since at least November 21, 2013 when they were provided with actual

      notice of the patent, through communications, meetings, and presentations, and by

      service of the complaints and infringement contentions in this action. As such,

      ASUS has had knowledge that use of the ’806 Accused Products to perform the

      accused functionality directly infringes the ’806 Patent.           ASUS indirectly

      infringes and continues to indirectly infringe the aforementioned method claims

      of the ’806 Patent in violation of 35 U.S.C. § 271(b) and (c) by:

          i. Acting with the specific intent to actively induce infringement as, with

             knowledge of the ’806 Patent and knowledge that use of the accused

             functionality directly infringes the ’806 Patent, ASUS has offered for sale,

             sold and/or imported to others, including customers and other end users,

             the ’806 Accused Products and/or software updates that include this

             functionality, and has provided to others instructions, user manuals,

             advertising, and/or marketing materials encouraging them to use this

             functionality and directly infringe the aforementioned method claims of

             the ’806 Patent. See, e.g., the attached appendices.

         ii. Contributorily infringing as ASUS has offered for sale, sold, and/or

             imported, for use by others including customers and other end users, the

             ’806 Accused Products and/or software updates that include the accused



                                        9

                    Highly Confidential - Outside Counsel Only
  Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 12 of 54



                 functionality.   The ’806 Accused Products and the software updates

                 constitute a material part of the invention and ASUS has knowledge of the

                 ’806 Patent and knowledge that use of this functionality necessarily

                 directly infringes the ’806 Patent and has no use other than infringing the

                 ’806 Patent. ASUS thus knows that the ’806 Accused Products and the

                 software updates are especially made and/or especially adapted for use in

                 infringing the ’806 Patent, at least because they include software code that

                 was designed to practice this infringing functionality when executed.

                 Moreover, the ’806 Accused Products and the software updates are not

                 staple articles of commerce suitable for substantial non-infringing use, at

                 least because the included software code that practices this functionality

                 has no use apart from infringing the ’806 Patent, is distinct and separate

                 from the rest of the software code in the operating system, and when

                 executed, only practices, and can only be used to practice, the

                 aforementioned method claims of the ’806 Patent.

5) ASUS’s infringement of U.S. Patent No. 5,910,797 (“the ’797 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’797 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Making, having made, using, selling and/or offering to sell within the

                 United States, and/or importing into the United States, without authority,

                 the ’797 Accused Products that embody, either literally or under the

                 doctrine of equivalents, each element of claims 1 and 6 of the ’797 Patent.



                                           10

                        Highly Confidential - Outside Counsel Only
  Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 13 of 54



6) ASUS’s infringement of U.S. Patent No. 6,522,695 (“the ’695 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’695 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Making, having made, using, selling and/or offering to sell within the

                 United States, and/or importing into the United States, without authority,

                 the ’695 Accused Products that embody, either literally or under the

                 doctrine of equivalents, each element of claims 14, 15, and 17 of the ’695

                 Patent.

7) ASUS’s infringement of U.S. Patent No. RE44,006 (“the ’006 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’006 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Making, having made, using, selling and/or offering to sell within the

                 United States, and/or importing into the United States, without authority,

                 the ’006 Accused Products that embody, either literally or under the

                 doctrine of equivalents, each element of claim 1 of the ’006 Patent.

8) ASUS’s infringement of U.S. Patent No. 8,543,819 (“the ’819 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’819 Patent in violation of 35

          U.S.C. § 271(a) by:

              i. Using in the United States, without authority, the ’819 Accused Products

                 to practice, either literally or under the doctrine of equivalents, each step



                                           11

                        Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 14 of 54



             of the method of claims 1, 6, 8, and 9 of the ’819 Patent.

         ii. Making, having made, using, selling and/or offering to sell within the

             United States, and/or importing into the United States, without authority,

             the ’819 Accused Products that embody, either literally or under the

             doctrine of equivalents, each element of claims 10 and 11 of the ’819

             Patent.

   b. ASUS’s customers and other end users directly infringe the ’819 Patent by using

      the accused functionality of the ’819 Accused Products to practice each step of

      the method of claims 1, 6, 8, and 9 of the ’819 Patent, as explained in the attached

      appendices to these Contentions. ASUS has had knowledge of the ’819 Patent

      since at least November 19, 2015 when they were provided with actual notice of

      the patent and by service of the complaints and infringement contentions in this

      action. As such, ASUS has had knowledge that use of the ’819 Accused Products

      to perform the accused functionality directly infringes the ’819 Patent. ASUS

      indirectly infringes and continues to indirectly infringe the aforementioned

      method claims of the ’819 Patent in violation of 35 U.S.C. § 271(b) and (c) by:

          i. Acting with the specific intent to actively induce infringement as, with

             knowledge of the ’819 Patent and knowledge that use of the accused

             functionality directly infringes the ’819 Patent, ASUS has offered for sale,

             sold and/or imported to others, including customers and other end users,

             the ’819 Accused Products and/or software updates that include this

             functionality, and has provided to others instructions, user manuals,

             advertising, and/or marketing materials encouraging them to use this



                                       12

                    Highly Confidential - Outside Counsel Only
  Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 15 of 54



                 functionality and directly infringe the aforementioned method claims of

                 the ’819 Patent. See, e.g., the attached appendices.

              ii. Contributorily infringing as ASUS has offered for sale, sold, and/or

                 imported, for use by others including customers and other end users, the

                 ’819 Accused Products and/or software updates that include the accused

                 functionality.   The ’819 Accused Products and the software updates

                 constitute a material part of the invention and ASUS has knowledge of the

                 ’819 Patent and knowledge that use of this functionality necessarily

                 directly infringes the ’819 Patent and has no use other than infringing the

                 ’819 Patent. ASUS thus knows that the ’819 Accused Products and the

                 software updates are especially made and/or especially adapted for use in

                 infringing the ’819 Patent, at least because they include software code that

                 was designed to practice this infringing functionality when executed.

                 Moreover, the ’819 Accused Products and the software updates are not

                 staple articles of commerce suitable for substantial non-infringing use, at

                 least because the included software code that practices this functionality

                 has no use apart from infringing the ’819 Patent, is distinct and separate

                 from the rest of the software code in the operating system, and when

                 executed, only practices, and can only be used to practice, the

                 aforementioned method claims of the ’819 Patent.

9) ASUS’s infringement of U.S. Patent No. 9,436,809 (“the ’809 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’809 Patent in violation of 35



                                           13

                        Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 16 of 54



      U.S.C. § 271(a) by:

          i. Using in the United States, without authority, the ’809 Accused Products

             to practice, either literally or under the doctrine of equivalents, each step

             of the method of claims 34, 35, 36, 37, 41, 43, 46, 55, 56, 58, 59, and 60

             of the ’809 Patent.

         ii. Making, having made, using, selling and/or offering to sell within the

             United States, and/or importing into the United States, without authority,

             the ’809 Accused Products that embody, either literally or under the

             doctrine of equivalents, each element of claims 1, 2, 3, 4, 6, 9, 11, 14, 49,

             50, 52, 53, and 54 of the ’809 Patent.

   b. ASUS’s customers and other end users directly infringe the ’809 Patent by using

      the accused functionality of the ’809 Accused Products to practice each step of

      the method of claims 34, 35, 36, 37, 41, 43, 46, 55, 56, 58, 59, and 60 of the ’809

      Patent, as explained in the attached appendices to these Contentions. ASUS has

      had knowledge of the ’809 patent since at least November 1, 2016 when they

      were provided with actual notice of the patent and by service of the complaints

      and infringement contentions in this action.        ASUS indirectly infringes and

      continues to indirectly infringe the aforementioned method claims of the ’809

      Patent in violation of 35 U.S.C. § 271(b) and (c) by:

          i. Acting with the specific intent to actively induce infringement as, with

             knowledge of the ’809 Patent and knowledge that use of the accused

             functionality directly infringes the ’809 Patent, ASUS has offered for sale,

             sold and/or imported to others, including customers and other end users,



                                       14

                    Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 17 of 54



            the ’809 Accused Products and/or software updates that include this

            functionality, and has provided to others instructions, user manuals,

            advertising, and/or marketing materials encouraging them to use this

            functionality and directly infringe the aforementioned method claims of

            the ’809 Patent. See, e.g., the attached appendices.

         ii. Contributorily infringing as ASUS has offered for sale, sold, and/or

            imported, for use by others including customers and other end users, the

            ’809 Accused Products and/or software updates that include the accused

            functionality.   The ’809 Accused Products and the software updates

            constitute a material part of the invention and ASUS has knowledge of the

            ’809 Patent and knowledge that use of this functionality necessarily

            directly infringes the ’809 Patent and has no use other than infringing the

            ’809 Patent. ASUS thus knows that the ’809 Accused Products and the

            software updates are especially made and/or especially adapted for use in

            infringing the ’809 Patent, at least because they include software code that

            was designed to practice this infringing functionality when executed.

            Moreover, the ’809 Accused Products and the software updates are not

            staple articles of commerce suitable for substantial non-infringing use, at

            least because the included software code that practices this functionality

            has no use apart from infringing the ’809 Patent, is distinct and separate

            from the rest of the software code in the operating system, and when

            executed, only practices, and can only be used to practice, the

            aforementioned method claims of the ’809 Patent.



                                     15

                  Highly Confidential - Outside Counsel Only
  Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 18 of 54



10) ASUS’s infringement of U.S. Patent No. 6,772,114 (“the ’114 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’114 Patent in violation of 35

          U.S.C. § 271(a) by:

               i. Making, having made, using, selling and/or offering to sell within the

                  United States, and/or importing into the United States, without authority,

                  the ’114 Accused Products that embody, either literally or under the

                  doctrine of equivalents, each element of claim 20 of the ’114 Patent.

11) ASUS’s infringement of U.S. Patent No. RE43,564 (“the ’564 Patent”):

       a. As explained in the attached appendices to these Contentions, ASUS directly

          infringes and continues to directly infringe the ’564 Patent in violation of 35

          U.S.C. § 271(a) by:

               i. Making, having made, using, selling and/or offering to sell within the

                  United States, and/or importing into the United States, without authority,

                  the ’564 Accused Products that embody, either literally or under the

                  doctrine of equivalents, each element of claims 1, 2, 3, 4, 5, and 7 of the

                  ’564 Patent.




                                           16

                        Highly Confidential - Outside Counsel Only
     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 19 of 54



Dated: September 29, 2017        MCCARTER & ENGLISH, LLP

                                 /s/ Jonathan M. Sharret
Of Counsel:                      Michael P. Kelly (#2295)
                                 Daniel M. Silver (#4758)
Michael P. Sandonato             Benjamin A. Smyth (#5528)
John D. Carlin                   Renaissance Centre
Christopher M. Gerson            405 N. King Street, 8th Floor
Jonathan M. Sharret              Wilmington, Delaware 19801
Daniel A. Apgar                  (302) 984-6300
Robert S. Pickens                mkelly@mccarter.com
Sean M. McCarthy                 dsilver@mccarter.com
Jaime F. Cardenas-Navia          bsmyth@mccarter.com
Joyce L. Nadipuram
FITZPATRICK, CELLA,              Attorneys for Plaintiffs
HARPER & SCINTO
1290 Avenue of the Americas
New York, New York 10104-
3800
Tel: (212) 218-2100
Fax: (212) 218-2200
msandonato@fchs.com
jcarlin@fchs.com
cgerson@fchs.com
jsharret@fchs.com
dapgar@fchs.com
rpickens@fchs.com
smccarthy@fchs.com
jcardenas-navia@fchs.com
jnadipuram@fchs.com




                                               17

                            Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 20 of 54




         APPENDIX A




                 Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 21 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                       U.S. Patent No. RE44,913

                        Claim 1                                                              Contention

[1a] A method for inputting a character to a device,         ’913 Android Accused Products:
                                                             The ’913 Android Accused Products are ASUS products1 that run the
                                                             Android Operating System and were preloaded with, or otherwise
                                                             upgraded to, Android 2.1 or higher. See, e.g., Appendix AC.


                                                             Presence of each claim element in the ’913 Android Accused Products
                                                             is illustrated by the analysis of relevant source code in the attached
                                                             ASUS Source Code Appendix A to these Contentions (“ASUS Source
                                                             Code Appendix A”).


                                                             The ’913 Android Accused Products include:
                                                             ’913 Android Honeycomb Accused Products: ASUS products which
                                                             were preloaded with, or otherwise upgraded to, Android 3.0 through
                                                             Android 3.2.
                                                             Unless otherwise specified, Philips’ investigation to date has not
                                                             revealed any relevant material differences between these products and
                                                             the other ’913 Android Accused Products discussed herein. See, e.g.,
                                                             ASUS Source Code Appendix A.


                                                             ’913 Android Ice Cream Sandwich Accused Products: ASUS products


1
 Made, used, sold and/or offered for sale, within the United States, and/or imported into the United States, without authority, by
ASUS on or after the earliest date for which Philips is entitled to recover damages.

                                                                    1

                                                Highly Confidential - Outside Counsel Only
                     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 22 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                      which were preloaded with, or otherwise upgraded to, Android 4.0.
                                                      Unless otherwise specified, Philips’ investigation to date has not
                                                      revealed any relevant material differences between these products and
                                                      the other ’913 Android Accused Products discussed herein. See, e.g.,
                                                      ASUS Source Code Appendix A.


                                                      ’913 Android Jelly Bean Accused Products: ASUS products which were
                                                      preloaded with, or otherwise upgraded to, Android 4.1 through Android
                                                      4.3.
                                                      Contentions for these products are described with respect to the ASUS
                                                      Nexus 7 (2012 and 2013 versions), which are representative of the other
                                                      ASUS products which were preloaded with, or otherwise upgraded to,
                                                      Android 4.1 through Android 4.3. See, e.g., Appendix AC. Unless
                                                      specified, an analysis of the ’913 Android Jelly Bean Accused Products
                                                      has not revealed any material differences between the Nexus 7 (2012
                                                      and 2013 versions) and the other Android Jelly Bean Accused Products.
                                                      See, e.g., ASUS Source Code Appendix A.


                                                      ’913 Android KitKat Accused Products: ASUS products which were
                                                      preloaded with, or otherwise upgraded to, Android 4.4.
                                                      Contentions for these products are described with respect to the ASUS
                                                      PadFone X, which is representative of the other ASUS products which
                                                      were preloaded with, or otherwise upgraded to, Android 4.4. See, e.g.,
                                                      Appendix AC. Unless specified, an analysis of the ’913 Android KitKat
                                                      Accused Products has not revealed any material differences between the
                                                      PadFone X and the other Android KitKat Accused Products. See, e.g.,
                                                      ASUS Source Code Appendix A.


                                                      ’913 Android Lollipop Accused Products: ASUS products which were

                                                             2

                                         Highly Confidential - Outside Counsel Only
                     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 23 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                      preloaded with, or otherwise upgraded to, Android 5.0 through Android
                                                      5.1.
                                                      Contentions for these products are described with respect to the ASUS
                                                      Zenfone 2E, which is representative of the other ASUS products which
                                                      were preloaded with, or otherwise upgraded to, Android 5.1. See, e.g.,
                                                      Appendix AC. Unless specified, an analysis of the ’913 Android
                                                      Lollipop Accused Products has not revealed any material differences
                                                      between the ASUS Zenfone 2E and the other Android Lollipop Accused
                                                      Products. See, e.g., ASUS Source Code Appendix A.


                                                      ’913 Android Marshmallow Accused Products: ASUS products which
                                                      were preloaded with, or otherwise upgraded to, Android 6.0.
                                                      Contentions for these products are described with respect to the ASUS
                                                      ZenPad 8.0 Z380M, which is representative of the other ASUS products
                                                      which were preloaded with, or otherwise upgraded to, Android 6.0.
                                                      See, e.g., Appendix AC. Unless specified, an analysis of the ’913
                                                      Android Marshmallow Accused Products has not revealed any material
                                                      differences between the ASUS ZenPad 8.0 Z380M and the other
                                                      Android Marshmallow Accused Products. See, e.g., ASUS Source
                                                      Code Appendix A.


                                                      The “’913 Android Representative Products” are thus: Transformer
                                                      TF300, Nexus 7 (2012 and 2013 versions), PadFone X, Zenfone 2E, and
                                                      ZenPad 8.0 Z380M. Device information for the representative products
                                                      may be found in Appendix AC.


                                                      Presence of each claim element in the ’913 Android Accused Products
                                                      is further illustrated by the below screen shots taken of the ASUS
                                                      ZenPad 8.0 Z380CX and in the following videos: PHILIPS-V00030001

                                                             3

                                         Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 24 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                         through PHILIPS-V00030016 (“’913 Android Videos”).


                                                                                         * * *


                                                         As explained further below, each of the ’913 Android Accused Products
                                                         performs a method for inputting a character to the device. Each ’913
                                                         Android Accused Product includes at least one virtual keyboard that
                                                         allows inputting a character to the ’913 Android Accused Products.

[1b] the device including a keypad,                      The Court construed the term “keypad” “in accordance with its plain
                                                         and ordinary meaning.” See Order Construing the Terms of U.S. Patent
                                                         Nos. RE44,913, 6,690,387, 7,184,064, 7,529,806, 5,910,797, 6,522,695,
the keypad including a plurality of keys,                8,543,819, 9,436,809, 6,772,114, RE43,564 (D.I. 241) (“Markman
                                                         Order”) at 3.


                                                         ’913 Android Accused Products:
                                                         Each ’913 Android Accused Product includes at least one virtual
                                                         keyboard with a plurality of keys. See, e.g., ASUS Source Code
                                                         Appendix A at 1b; See also the ’913 Android Videos.


                                                         Presence of this claim element in the ’913 Android Accused Products is
                                                         further illustrated by the below screen shot taken of the ASUS ZenPad
                                                         8.0 Z380CX.




                                                                4

                                            Highly Confidential - Outside Counsel Only
                       Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 25 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913




[1c] at least one of the keys has a primary character, a The Court construed the term “display area” to mean “region of an
plurality of secondary characters and an associated electronic screen.” See Markman Order at 3.
display area,

                                                        ’913 Android Accused Products:
                                                        Each ’913 Android Accused Product includes at least one virtual
                                                        keyboard with a plurality of keys. At least one of the keys has a


                                                               5

                                           Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 26 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                            primary character, a plurality of secondary characters, and an associated
                                                            display area. See, e.g., ASUS Source Code Appendix A at 1c.


                                                            As one example, each of the ’913 Android Accused Products has a
                                                            virtual keyboard that includes a key whose primary character is ‘a’.
                                                            This key is referred to herein as the “‘a’ key.” See infra at 1d.


                                                            The ‘a’ key has a plurality of secondary characters. As explained
                                                            further below, the ‘a’ key has secondary characters such as à, á, â, ä, æ,
                                                            ã, å, and/or ā. See infra at 1g.


                                                            The ‘a’ key has an associated display area. As explained further below,
                                                            the ‘a’ key has a region of the electronic screen associated with it in
                                                            which the ‘a’ key’s primary character is displayed. See infra at 1d.

[1d] the keypad in a default state displaying the primary ’913 Android Accused Products:
character associated with the at least one key in the
                                                          Each ’913 Android Accused Product includes at least one virtual
associated display area, the method comprising acts of:   keyboard such that when the virtual keyboard is in a default state in
                                                          which none of its keys are being pressed, the primary character that is
                                                          associated with the at least one key is displayed in the key’s associated
                                                          display area. See, e.g., ASUS Source Code Appendix A at 1d.


                                                            As one example, each of the ’913 Android Accused Products has a
                                                            virtual keyboard where, in the default state, the primary character ‘a’
                                                            that is associated with the ‘a’ key is displayed in the ‘a’ key’s associated
                                                            display area. See, e.g., the ’913 Android Videos.




                                                                   6

                                               Highly Confidential - Outside Counsel Only
                     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 27 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                      Presence of this claim element in the ’913 Android Accused Products is
                                                      further illustrated by the below screen shot taken of the ASUS ZenPad
                                                      8.0 Z380CX, in which the device’s keypad is in a default state and the
                                                      ‘a’ key’s primary character (‘a’) is displayed in the ‘a’ key’s associated
                                                      display area (outlined in red). See also the ’913 Android Videos.




                                                             7

                                         Highly Confidential - Outside Counsel Only
                             Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 28 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


[1e] in the default state,                                  ’913 Android Accused Products:
                                                           Each ’913 Android Accused Product includes at least one virtual
returning the primary character as an input character in keyboard such that when the virtual keyboard is in the default state,
response to selection of the at least one key for a period when the at least one key is selected by being pressed and then released
                                                           (for less than a predetermined time period), the primary character for
shorter than a predetermined time period;
                                                           the key is returned as an input character. See, e.g., ASUS Source Code
                                                           Appendix A at 1e.


                                                            As one example, each of the ’913 Android Accused Products has a
                                                            virtual keyboard where, in the default state, when the ‘a’ key is selected
                                                            by being pressed and then released (e.g., selected without a long press),
                                                            the primary character ‘a’ is returned as an input character (e.g., ‘a’ is
                                                            entered into a text field). See, e.g., the ’913 Android Videos.


                                                            Presence of this claim element in the ’913 Android Accused Products is
                                                            further illustrated by the below screen shot taken of the ASUS ZenPad
                                                            8.0 Z380CX.




                                                                   8

                                               Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 29 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913




                                                            See also the ’913 Android Videos.

[1f] switching to a second state after detecting a first key ’913 Android Accused Products:
selection of the at least one key for a period longer than Each ’913 Android Accused Product switches to a second state after
the predetermined time period;                               detecting a first key selection in which the at least one key is pressed
                                                             and held (for longer than a predetermined time period). See, e.g., ASUS
                                                             Source Code Appendix A at 1f.




                                                                   9

                                               Highly Confidential - Outside Counsel Only
                           Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 30 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                           As one example, each of the ’913 Android Accused Products has a
                                                           virtual keyboard where the default state is switched to a second state
                                                           after detecting a first key selection in which the ‘a’ key is being pressed
                                                           and held (e.g., selected with a long press).


                                                           The second state is described further below. See infra at 1g, 1h, and 1i.

[1g] in the second state                                   ’913 Android Accused Products:
                                                          Each ’913 Android Accused Product, when in the second state, displays
displaying each of the secondary characters associated each of the secondary characters associated with the first selected key in
                                                          a respective display area. See, e.g., ASUS Source Code Appendix A
with the first selected key in a respective display area;
                                                          at 1g.


                                                           As one example, each of the ’913 Android Accused Products has a
                                                           virtual keyboard where, in the second state, each of the secondary
                                                           characters associated with the first selected ‘a’ key (e.g., ã, å, ā, ą, ă, a,
                                                           à, á, ȃ, ä, and æ) is displayed in a respective display area. See, e.g., the
                                                           ’913 Android Videos. See, e.g., the ’913 Android Videos.


                                                           Presence of this claim element in the ’913 Android Accused Products is
                                                           further illustrated by the below screen shot taken of the ASUS ZenPad
                                                           8.0 Z380CX in which each of the secondary characters associated with
                                                           the first selected ‘a’ key (ã, å, ā, ą, ă, a, à, á, ȃ, ä, and æ) is displayed in
                                                           a respective display area (outlined in blue). See also the ’913 Android
                                                           Videos.




                                                                 10

                                              Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 31 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913




[1h] detecting a second key selection;                      ’913 Android Accused Products:
                                                          Each ’913 Android Accused Product includes at least one virtual
selecting for the input character the secondary character keyboard such that when the virtual keyboard is in the second state, a
                                                          second key selection is detected and the secondary character associated
associated with the second key selection; and
                                                          with the second key selection is selected as an input character. See, e.g.,


                                                                  11

                                               Highly Confidential - Outside Counsel Only
                     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 32 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                      ASUS Source Code Appendix A at 1h.


                                                      As one example, each of the ’913 Android Accused Products has a
                                                      virtual keyboard where, in the second state, a second key selection (e.g.,
                                                      by sliding from the key associated with the primary character, the ‘a’
                                                      key, to the key associated with the secondary character, the ‘á’ key, and
                                                      releasing) is detected. The secondary character associated with this
                                                      second key selection, the ‘á’ character, is then selected as the input
                                                      character (e.g., ‘á’ is entered into a text field). See, e.g., the ’913
                                                      Android Videos.


                                                      Presence of this claim element in the ’913 Android Accused Products is
                                                      further illustrated by the below screen shot taken of the ASUS ZenPad
                                                      8.0 Z380CX.




                                                            12

                                         Highly Confidential - Outside Counsel Only
                          Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 33 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913




                                                               See also the ’913 Android Videos.

[1i] returning the keypad to the default state.                ’913 Android Accused Products:
                                                               Each ’913 Android Accused Product, from the second state, returns the
                                                               virtual keyboard to the default state. See, e.g., ASUS Source Code
                                                               Appendix A at 1i.


                                                               As one example, each of the ’913 Android Accused Products has a


                                                                     13

                                                  Highly Confidential - Outside Counsel Only
                     Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 34 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                      virtual keyboard where, after the ‘á’ key is selected, the virtual
                                                      keyboard is returned to the default state.




                                                            14

                                         Highly Confidential - Outside Counsel Only
                             Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 35 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                   U.S. Patent No. RE44,913

                             Claim 3                                                       Contention

[3a] A computer program product stored on a computer ’913 Android Accused Products:
readable non-transitory medium that when run on a Each ’913 Android Accused Product is a device for receiving character
device for receiving character input                 input. Each ’913 Android Accused Product has a computer program
                                                     (e.g., Android operating system) stored in its memory that runs on the
                                                     device to perform the functionality described below. See, e.g.,
                                                     Appendix AC.


                                                           See supra at 1a.

[3b] including a keypad,                                   ’913 Android Accused Products:
                                                           See supra at 1b.
the keypad including a plurality of keys,

[3c] at least one of the keys having a primary character, a ’913 Android Accused Products:
plurality of secondary characters and an associated See supra at 1c.
display area,

[3d] the keypad in a default state displaying the primary ’913 Android Accused Products:
character associated with the at least one key in the
                                                          See supra at 1d.
associated display area, performs acts of:

[3e] in the default state,                                 ’913 Android Accused Products:
                                                           See supra at 1e.
returning the primary character as an input character in

                                                                 15

                                              Highly Confidential - Outside Counsel Only
                            Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 36 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


response to selection of the at least one key for a period
shorter than a predetermined time period;

[3f] switching to a second state after detecting a first key ’913 Android Accused Products:
selection of the at least one key for a period longer than See supra at 1f.
the predetermined time period;

[3g] in the second state,                                      ’913 Android Accused Products:
                                                               See supra at 1g.
displaying each of the secondary characters associated
with the first selected key in a respective display area;

[3h] detecting a second key selection;                         ’913 Android Accused Products:
                                                               See supra at 1h.
selecting for the input character the secondary character
associated with the second key selection; and

[3i] returning the keypad to the default state.                ’913 Android Accused Products:
                                                               See supra at 1i.




                                                                     16

                                                  Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 37 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                    U.S. Patent No. RE44,913

                        Claim 4                                                             Contention

[4a] A device for receiving character input, comprising:    ’913 Android Accused Products:
                                                            Each ’913 Android Accused Product is a device for receiving character
                                                            input, which has the following elements as described below.


                                                            See supra at 1a.

[4b] a keypad having a plurality of keys,                   ’913 Android Accused Products:
                                                            See supra at 1b.

[4c] at least one of which keys has a primary character, a ’913 Android Accused Products:
plurality of secondary characters and an associated See supra at 1c.
display area:

[4d] means for displaying in a default state the primary ’913 Android Accused Products:
character associated with the at least one key in the Each ’913 Android Accused Product includes a touchscreen and a
associated display area;                                 microprocessor. See, e.g., Appendix AC. The touchscreen and
                                                         microprocessor running a computer program stored on a readable
                                                         memory device display in a default state the primary character
                                                         associated with the at least one key in the associated display area.


                                                            See supra at 1d.




                                                                  17

                                               Highly Confidential - Outside Counsel Only
                             Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 38 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


[4e] in the default state,                                 ’913 Android Accused Products:
                                                           Each ’913 Android Accused Product includes a touchscreen and a
means for returning the primary character as an input microprocessor. See, e.g., Appendix AC. The touchscreen and
character in response to selection of the at least one key microprocessor running a computer program stored on a readable
                                                           memory device, in the default state, return the primary character as an
for a period shorter than a predetermined time period;
                                                           input character in response to selection of the at least one key for a
                                                           period shorter than a predetermined time period.


                                                           See supra at 1e.

[4f] means for switching to a second state responsive to a The Court construed the term “means for switching to a second state
first key selection of the at least one key for a period responsive to a first key selection of the at least one key for a period
longer than the predetermined time period;                 longer than the predetermined time period” pursuant to 35 U.S.C § 112,
                                                           ¶ 6.


                                                           The claimed function is: “switching to a second state responsive to a
                                                           first key selection of the at least one key for a period longer than the
                                                           predetermined time period.”


                                                           The corresponding structure is: “a touchscreen and either: (1) a
                                                           microprocessor in conjunction with a computer readable storage
                                                           medium running a computer program to perform the function, such as
                                                           the algorithm disclosed at 4:45-6:6, Figures 4, 5; or (2) dedicated logic
                                                           circuits, PICmicro chips, or application specific integrated circuits
                                                           (ASIC) that work with or without such a computer program to perform
                                                           the function, such as the algorithm disclosed at 4:45-6:6, Figures 4, 5.”
                                                           See Markman Order at 4.




                                                                 18

                                              Highly Confidential - Outside Counsel Only
                            Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 39 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                           ’913 Android Accused Products:
                                                           Each ’913 Android Accused Product includes a touchscreen and a
                                                           microprocessor. See, e.g., Appendix AC. The touchscreen and
                                                           microprocessor running a computer program stored on a readable
                                                           memory device switch to a second state responsive to a first key
                                                           selection of the at least one key for a period longer than the
                                                           predetermined time period.


                                                           See supra at 1f.

[4g] in the second state,                                  ’913 Android Accused Products:
                                                         Each ’913 Android Accused Product includes a touchscreen and a
means displaying each of the secondary characters microprocessor. See, e.g., Appendix AC. The touchscreen and
associated with the selected key in a respective display microprocessor running a computer program stored on a readable
                                                         memory device, in the second state, display each of the secondary
area;
                                                         characters associated with the selected key in a respective display area.


                                                           See supra at 1g.

[4h] means responsive to a second key selection for ’913 Android Accused Products:
selecting as the input character the secondary character Each ’913 Android Accused Product includes a touchscreen and a
associated with the second key selection; and            microprocessor. See, e.g., Appendix AC. The touchscreen and
                                                         microprocessor running a computer program stored on a readable
                                                         memory device select as the input character the secondary character
                                                         associated with the second key selection.


                                                           See supra at 1h.



                                                                 19

                                              Highly Confidential - Outside Counsel Only
                         Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 40 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


[4i] means for returning the keypad to the default state.     The Court construed the term “means for returning -the keypad to the
                                                              default state” pursuant to 35 U.S.C. § 112, ¶ 6.


                                                              The claimed function is: “returning the keypad to the default state.”


                                                              The corresponding structure is: “a touch screen and either: (1) a
                                                              microprocessor in conjunction with a computer readable storage
                                                              medium running a computer program to perform the function, such as
                                                              the algorithm disclosed at 4:45-5:14, 5:48-67, Figure 5; or (2) dedicated
                                                              logic circuits, PICmicro chips, or application specific integrated circuits
                                                              (ASIC) that work with or without such a computer program to perform
                                                              the function, such as the algorithm disclosed at 4:45-5:15, 5:47-67,
                                                              Figure 5.” See Markman Order at 4-5.


                                                              ’913 Android Accused Products:
                                                              Each ’913 Android Accused Product includes a touchscreen and a
                                                              microprocessor. See, e.g., Appendix AC. The touchscreen and
                                                              microprocessor running a computer program stored on a readable
                                                              memory device, in the second state, return the keypad to the default
                                                              state.


                                                              See supra at 1i.




                                                                    20

                                                 Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 41 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                    U.S. Patent No. RE44,913

                        Claim 5                                                             Contention

[5] The device as claimed in claim 4, further comprising    ’913 Android Accused Products:
a touchscreen on which the keypad is displayed and          Each ’913 Android Accused Product includes a touchscreen on which
wherein the display area associated with the at least one   the virtual keyboard is displayed. See, e.g., Appendix AC. The display
key comprises a respective portion of the touchscreen.      area associated with the at least one key comprises a respective portion
                                                            of the touchscreen.


                                                            As one example, each of the ’913 Android Accused Products has a
                                                            virtual keyboard where, the display area associated with the ‘a’ key
                                                            comprises a respective portion of the touchscreen.


                                                            See supra at 1d; see also supra at 4a-4i.




                                                                  21

                                               Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 42 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                   U.S. Patent No. RE44,913

                       Claim 8                                                             Contention

[8] The device as claimed in claim 4, wherein the means    ’913 Android Accused Products:
for switching to a second state comprises a means for      Each ’913 Android Accused Product includes a touchscreen and a
detecting a sliding across the keypad from the first key   microprocessor. See, e.g., Appendix AC. The touchscreen and
selection to the second key selection.                     microprocessor running a computer program stored on a readable
                                                           memory device detect a sliding across the keypad from the first
                                                           selection (the key associated with the primary character) to the second
                                                           key selection (the key associated with the secondary character).


                                                           See supra at 1h; see also supra at 4a-4i.




                                                                 22

                                              Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 43 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                   U.S. Patent No. RE44,913

                       Claim 9                                                             Contention

[9] The method as claimed in claim 1, the device further   ’913 Android Accused Products:
including a touchscreen, the method comprising an act of   Each ’913 Android Accused Product includes a touchscreen on which
displaying the keypad and the at least one key on the      the virtual keyboard is displayed. See, e.g., Appendix AC. The at least
touchscreen.                                               one key is displayed on the touchscreen.


                                                           As one example, each of the ’913 Android Accused Products has a
                                                           virtual keyboard where the ‘a’ key is displayed on the touchscreen.


                                                           See supra at 1d; see also supra at 1a-1i.




                                                                 23

                                              Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 44 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                   U.S. Patent No. RE44,913

                       Claim 12                                                            Contention

[12] The method according to claim 1, wherein the act of   ’913 Android Accused Products:
detecting the second key selection comprises an act of     Each ’913 Android Accused Product detects the second key selection by
detecting a sliding across the keypad from the first key   detecting a sliding across the virtual keyboard from the first selection
selection to the second key selection.                     (the key associated with the primary character) to the second key
                                                           selection (the key associated with the secondary character).


                                                           See supra at 1h; see also supra at 1a-1i.




                                                                 24

                                              Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 45 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                    U.S. Patent No. RE44,913

                       Claim 13                                                             Contention

[13] The computer program product as claimed in claim       ’913 Android Accused Products:
3, the device further including a touchscreen, the method   Each ’913 Android Accused Product includes a touchscreen on which
comprising an act of displaying the keypad and the at       the virtual keyboard is displayed. See, e.g., Appendix AC. The at least
least one key on the touchscreen.                           one key is displayed on the touchscreen.


                                                            As one example, each of the ’913 Android Accused Products has a
                                                            virtual keyboard where the ‘a’ key is displayed on the touchscreen.


                                                            See supra at 1d; see also supra at 3a-3i.




                                                                  25

                                               Highly Confidential - Outside Counsel Only
                        Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 46 of 54
Second Amended Infringement Contentions: U.S. Patent No. RE44,913


                                                    U.S. Patent No. RE44,913

                       Claim 16                                                             Contention

[16] The computer program product as claimed in claim       ’913 Android Accused Products:
3, wherein the act of detecting the second key selection    Each ’913 Android Accused Product detects the second key selection by
comprises an act of detecting a sliding across the keypad   detecting a sliding across the virtual keyboard from the first selection
from the first key selection to the second key selection.   (the key associated with the primary character) to the second key
                                                            selection (the key associated with the secondary character).


                                                            See supra at 1h; see also supra at 3a-3i.




                                                                  26

                                               Highly Confidential - Outside Counsel Only
Case 4:18-cv-01885-HSG Document 549-1 Filed 11/05/18 Page 47 of 54




         APPENDIX AC
                                                       Case 4:18-cv-01885-HSG Document                549-1
                                                                               HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 48 of 54
                                                                                                             COUNSEL ONLY




                                                                                                                                                 HDCP
Product name               Device Type          Preloaded OS       Touchscreen   Processor     Memory            Grav. Sensor   Wireless Modem             CITE   HDCP 2.X Exemplary Notice Support
                                                                                                                                                 Chipset

                                                                                                                                                                            ASUSPH_00025678;
Zen AiO Pro Z240IC         All-in-one PC        Windows 10                                                                                                                  ASUSPH_00025678;
                                                                                                                                                                            ASUSPH_00047722

                                                                                                                                                                            ASUSPH_00025680;
Zen AiO ZN240IC            All-in-one PC        Windows 10                                                                                                                  ASUSPH_00025680;
                                                                                                                                                                            ASUSPH_00047722

                                                                                                                                                                            ASUSPH_00025676;
X550CA                     Touchscreen Laptop   Windows 8 Pro, 8                                                                                                            ASUSPH_00025676;
                                                                                                                                                                            ASUSPH_00047722

                                                                                                                                                                            ASUSPH_00014954;
X751MA                     Touchscreen Laptop   Windows 8.1                                                                                                                 ASUSPH_00014954;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00025639;
                                                                                                                                                                            ASUSPH_00033799;
Asus Q303                  2-in-1 PC            Windows 10
                                                                                                                                                                            ASUSPH_00025639;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00025641;
                                                                                                                                                                            ASUSPH_00033799;
Asus Q503                  2-in-1 PC            Windows 10
                                                                                                                                                                            ASUSPH_00025641;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00025643;
                                                Windows 8.1                                                                                                                 ASUSPH_00033799;
Asus Q551                  2-in-1 PC
                                                (upgrade to 10)                                                                                                             ASUSPH_00025643;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00025645;
                                                                                                                                                                            ASUSPH_00033799;
Asus Q553                  Touchscreen Laptop   Windows 8.1
                                                                                                                                                                            ASUSPH_00025645;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00025660;
                                                                                                                                                                            ASUSPH_00033802;
Asus Zenfone 2E            Smartphone           Android 5.0
                                                                                                                                                                            ASUSPH_00025660;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014918;
                                                                                                                                                                            ASUSPH_00012514;
Asus T300chi               2-in-1 PC            Windows 8.1
                                                                                                                                                                            ASUSPH_00014918;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00022100;
Asus Transformer Book Flip                                                                                                                                                  ASUSPH_00033795;
                           2-in-1 PC            Windows 10
TP200SA                                                                                                                                                                     ASUSPH_00022100;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014901;
Asus Transformer Book                                                                                                                                                       ASUSPH_00033799;
                           2-in-1 PC            Windows 8.1
T100 Chi                                                                                                                                                                    ASUSPH_00014902;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014911;
Asus Transformer Book                           Windows 8.1 Pro,                                                                                                            ASUSPH_00012514;
                           2-in-1 PC
T100TAM                                         8.1, #                                                                                                                      ASUSPH_00014912;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014915;
Asus Transformer Book                                                                                                                                                       ASUSPH_00012514;
                           2-in-1 PC            Windows 8.1
T200TA                                                                                                                                                                      ASUSPH_00014915-16;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014898;
                                                                                                                                                                            ASUSPH_00033801;
Asus PadFone X             Smartphone           Android 4.4
                                                                                                                                                                            ASUSPH_00014899;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00033796;
                                                                                                                                                                            PHILIPS00032508-09;
Asus Memo Pad ME172V       Tablet               Android 4.1                                                                                                                 ASUSPH_00033796;
                                                                                                                                                                            PHILIPS00032508-09;
                                                                                                                                                                            ASUSPH_00047722
                                                                                                                                                                            ASUSPH_00014842;
Asus Memo Pad 10                                                                                                                                                            ASUSPH_00014843;
(ME102A); Asus Memo Pad Tablet                  Android 4.2; 4.4                                                                                                            ASUSPH_0033796;
10 (ME103K)                                                                                                                                                                 ASUSPH_00014842;
                                                                                                                                                                            ASUSPH_00047722
                                                 Case 4:18-cv-01885-HSG Document                549-1
                                                                         HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 49 of 54
                                                                                                       COUNSEL ONLY




                                                                                                                                               ASUSPH_00014845;
                                                                                                                                               ASUSPH_00014846;
ASUS MeMO Pad 7
                          Tablet          Android 4.3                                                                                          ASUSPH_0033796;
(ME170C)
                                                                                                                                               ASUSPH_00014845;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014869;
                                                                                                                                               ASUSPH_00014870;
Asus MeMO Pad 7 LTE
                          Tablet          Android 4.4                                                                                          ASUSPH_0033796;
(Model ME375CL)
                                                                                                                                               ASUSPH_00014870;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014856;
                                                                                                                                               ASUSPH_00014857;
Asus Memo Pad 7
                          Tablet          Android 4.4                                                                                          ASUSPH_0033796;
ME176CX
                                                                                                                                               ASUSPH_00014856;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014873;
                                                                                                                                               ASUSPH_00014874;
Asus Memo Pad 7 ME572C Tablet             Android 4.4                                                                                          ASUSPH_0033796;
                                                                                                                                               ASUSPH_00014873;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014860;
                                                                                                                                               ASUSPH_00014861;
Asus Memo Pad 8 ME180A Tablet             Android 4.2                                                                                          ASUSPH_0033796;
                                                                                                                                               ASUSPH_00014860;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014863;
                                                                                                                                               ASUSPH_00014864;
Asus Memo Pad 8 ME181C Tablet             Android 4.4                                                                                          ASUSPH_0033796;
                                                                                                                                               ASUSPH_00014863;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014866 ;
                                                                                                                                               ASUSPH_00014867;
Asus Memo Pad FHD10
                          Tablet          Android 4.2                                                                                          ASUSPH_0033796;
ME302C
                                                                                                                                               ASUSPH_00014866 ;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014848;
                                                                                                                                               ASUSPH_00014849;
Asus Memo Pad HD7
                          Tablet          Android 4.2                                                                                          ASUSPH_0033796;
(Model ME173X)
                                                                                                                                               ASUSPH_00014848;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014881;
                                                                                                                                               ASUSPH_00014882;
Asus Memo Pad Smart 10    Tablet          Android 4.1                                                                                          ASUSPH_0033796;
                                                                                                                                               ASUSPH_00014881;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014891;
Asus Transformer AiO                                                                                                                           ASUSPH_00014893;
                          All-in-one PC   Windows 8
P1801                                                                                                                                          ASUSPH_00014892;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014921;
                                                                                                                                               ASUSPH_00014922;
Asus Transformer Pad
                          Tablet          Android 4.4                                                                                          ASUSPH_0033796;
TF103C
                                                                                                                                               ASUSPH_00014921;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_0014925;
                                                                                                                                               ASUSPH_0014926;
Asus Transformer Pad
                          Tablet          Android 4.0; 4.2                                                                                     ASUSPH_0033796;
TF300T
                                                                                                                                               ASUSPH_0014925;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014947;
                                                                                                                                               ASUSPH_00014948;
Asus VivoTab (VivoTab RT) Tablet          Windows RT
                                                                                                                                               ASUSPH_00014947;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014838;
                                                                                                                                               ASUSPH_00014839;
Asus VivoTab 8            Tablet          Windows 8.1                                                                                          ASUSPH_0033796;
                                                                                                                                               ASUSPH_00014838;
                                                                                                                                               ASUSPH_00047722
                                                                                                                                               ASUSPH_00014835;
                                                                                                                                               ASUSPH_00014836;
Asus VivoTab Note 8
                          Tablet          Windows 8.1                                                                                          ASUSPH_0033798;
(model M80TA)
                                                                                                                                               ASUSPH_00014835;
                                                                                                                                               ASUSPH_00047722
                                                Case 4:18-cv-01885-HSG Document                549-1
                                                                        HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 50 of 54
                                                                                                      COUNSEL ONLY




                                                                                                                                              ASUSPH_00014951;
                                                                                                                                              ASUSPH_00014952;
Asus VivoTab Smart          Tablet       Windows 8                                                                                            ASUSPH_0033796;
                                                                                                                                              ASUSPH_00014951;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025653;
Asus Zenfone 2 Deluxe                                                                                                                         ASUSPH_00025654;
ZE551ML; Asus Zenfone 2     Smartphone   Android 5.0                                                                                          ASUSPH_00033802;
Deluxe Special Edition                                                                                                                        ASUSPH_00025653;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025655;
                                                                                                                                              ASUSPH_00025656;
Asus Zenfone 2 Laser
                            Smartphone   Android 5.0                                                                                          ASUSPH_00033802;
ZE551KL
                                                                                                                                              ASUSPH_00025655;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025668;
                                                                                                                                              ASUSPH_00025668;
Asus ZenPad 10 Z300CL       Tablet       Android 5.0                                                                                          ASUSPH_00007550;
                                                                                                                                              ASUSPH_00025668;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025670;
                                                                                                                                              ASUSPH_00025670;
Asus ZenPad 10 Z300M        Tablet       Android 6.0                                                                                          ASUSPH_00007550;
                                                                                                                                              ASUSPH_00025670;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025664;
                                                                                                                                              ASUSPH_00025664;
Asus ZenPad 8.0 Z380C       Tablet       Android 5.0                                                                                          ASUSPH_00033803;
                                                                                                                                              ASUSPH_00025664;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00022104;
                                                                                                                                              ASUSPH_00022104;
Asus ZenPad 8.0 Z380CX      Tablet       Android 5.0                                                                                          ASUSPH_00033803;
                                                                                                                                              ASUSPH_00022104;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025666;
                                                                                                                                              ASUSPH_00025666;
Asus ZenPad 8.0 Z380M       Tablet       Android 6.0                                                                                          ASUSPH_00033803;
                                                                                                                                              ASUSPH_00025666;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00022102;
                                                                                                                                              ASUSPH_00022102;
Asus ZenPad C 7.0 (Model
                            Tablet       Android 5.0                                                                                          ASUSPH_00033803;
Z170C)
                                                                                                                                              ASUSPH_00022102;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025553;
                                                                                                                                              ASUSPH_00025553;
Asus ZenPad S 8.0 Z580C     Tablet       Android 5.0                                                                                          ASUSPH_00033803;
                                                                                                                                              ASUSPH_00025553;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00022106;
                                                                                                                                              ASUSPH_00022106;
Asus ZenPad S 8.0 Z580CA Tablet          Android 5.0                                                                                          ASUSPH_00033803;
                                                                                                                                              ASUSPH_00022106;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00014929;
                                                                                                                                              ASUSPH_00014929;
Asus Transformer Pad
                            Tablet       Android 4.2                                                                                          ASUSPH_00033803;
TF701T
                                                                                                                                              ASUSPH_00014929;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_0003455;
                                                                                                                                              ASUSPH_0003455;
Asus Eee Pad Slider (SL101) Tablet       Android 3.2                                                                                          ASUSPH_00012483;
                                                                                                                                              ASUSPH_0003455;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00025661;
Asus Zenfone Zoom                                                                                                                             ASUSPH_00033802;
                            Smartphone   Android 5.0
ZX551ML                                                                                                                                       ASUSPH_00025661;
                                                                                                                                              ASUSPH_00047722
                                                                                                                                              ASUSPH_00014895;
                                                                                                                                              ASUSPH_00033801;
Asus PadFone X mini         Smartphone   Android 4.4
                                                                                                                                              ASUSPH_00014896;
                                                                                                                                              ASUSPH_00047722
                                                   Case 4:18-cv-01885-HSG Document                549-1
                                                                           HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 51 of 54
                                                                                                         COUNSEL ONLY




                                                                                                                                                 ASUSPH_00033957;
ASUS Chromebook Flip                                                                                                                             ASUSPH_00012531;
                            2-in-1 PC       Chrome OS
C100PA                                                                                                                                           ASUSPH_00033957;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025637;
                                                                                                                                                 ASUSPH_00033799;
Asus Q302                   2-in-1 PC       Windows 10
                                                                                                                                                 ASUSPH_00025637;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00014933;
Asus Transformer Book Flip                                                                                                                       ASUSPH_00033799;
                           2-in-1 PC        Windows 8.1
TP300LA                                                                                                                                          ASUSPH_00014933-34;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025635;
                                                                                                                                                 ASUSPH_00025635;
ASUS Eee Pad Memo 171       Tablet          Android 3.2                                                                                          ASUSPH_0033796;
                                                                                                                                                 ASUSPH_00025635;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00014884;
                                                                                                                                                 ASUSPH_00033796;
Asus Google Nexus 7 (2012) Tablet           Android 4.1
                                                                                                                                                 ASUSPH_00034778;
                                                                                                                                                 ASUSPH_00047722
Asus Google Nexus 7
(2013); Asus Google Nexus                                                                                                                        ASUSPH_00014888;
7 2 Cellular with 3G/4G                                                                                                                          ASUSPH_00033796;
                             Tablet         Android 4.3
support; Asus Google Nexus                                                                                                                       ASUSPH_00034774;
7 2 with no cellular network                                                                                                                     ASUSPH_00047722
support
                                                                                                                                                 ASUSPH_00022098;
                                                                                                                                                 ASUSPH_00033799;
Asus Q552                   2-in-1 PC       Windows 10
                                                                                                                                                 ASUSPH_00022098;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00014936;
Asus Transformer Book Flip                                                                                                                       ASUSPH_00033799;
                           2-in-1 PC        Windows 8.1, #
TP500LA                                                                                                                                          ASUSPH_00014937;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025647;
Asus Transformer Book Flip                                                                                                                       ASUSPH_00033799;
                           2-in-1 PC        Windows 10
TP550LA                                                                                                                                          ASUSPH_00025647;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025649;
Asus Transformer Book                                                                                                                            ASUSPH_00033799;
                            2-in-1 PC       Windows 10
T100HA                                                                                                                                           ASUSPH_00025649;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00033800;
Asus Transformer Book                                                                                                                            ASUSPH_00033799;
                            2-in-1 PC       Windows 8.1
T100TA                                                                                                                                           ASUSPH_00014905;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00014908;
Asus Transformer Book                                                                                                                            ASUSPH_00033799;
                            2-in-1 PC       Windows 8.1
T100TAF                                                                                                                                          ASUSPH_00014909;
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025651; NA;
                                            Windows 8.0 Pro,
ASUS ZenBook UX31LA         2-in-1 PC                                                                                                            ASUSPH_00025651;
                                            8.0, 8.1 Pro, 8.1
                                                                                                                                                 ASUSPH_00047722
                                            Windows 7 Home                                                                                       ASUSPH_00025507; NA;
Eee PC T101MT               2-in-1 PC       Premium, 7 Home                                                                                      ASUSPH_00025507;
                                            Basic, 7 Starter                                                                                     ASUSPH_00047722
                                            Windows Vista                                                                                        ASUSPH_00034146;
EeeTop PC ET2002            All-in-one PC   Home Premium                                                                                         ASUSPH_00034146;
                                            (Win 7 Upgradable)                                                                                   ASUSPH_00047722
                                            Windows Vista
                                            Home Premium
                                                                                                                                                 ASUSPH_00025509;
                                            (Win 7
EeeTop PC ET2002T           All-in-one PC                                                                                                        ASUSPH_00025509;
                                            Upgradable), XP
                                                                                                                                                 ASUSPH_00047722
                                            Professional is
                                            available
                                                                                                                                                 ASUSPH_00025511;
                                            Windows 7 Home
EeeTop PC ET2010AGT         All-in-one PC                                                                                                        ASUSPH_00025511;
                                            Premium
                                                                                                                                                 ASUSPH_00047722
                                                                                                                                                 ASUSPH_00025513;
                                            Windows 7 Home
ET1611 PUT                  All-in-one PC                                                                                                        ASUSPH_00025513;
                                            Premium
                                                                                                                                                 ASUSPH_00047722
                                                          Case 4:18-cv-01885-HSG Document                549-1
                                                                                  HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 52 of 54
                                                                                                                COUNSEL ONLY




                                                  Windows 7                                                                                                                                                                                            ASUSPH_00025515;
ET1612IUTS                 All-in-one PC          Professional,                                                                                                                                                                                        ASUSPH_00025515;
                                                  7Home Premium                                                                                                                                                                                        ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025517;
                                                  Windows 8.1 Pro,
ET1620IUTT                 All-in-one PC                                                                                                                                                                                                               ASUSPH_00025517;
                                                  8.1
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  Windows 7                                                                                                                                                                                            PHILIPS00033794-95;
ET2013IUTI                 All-in-one PC          Professional, 7                                                                                                                                                                                      PHILIPS00033794-95;
                                                  Home Premium                                                                                                                                                                                         ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025519;
ET2020AUKK                 All-in-one PC          Windows 8 Pro, 8                                                                                                                                                                                     ASUSPH_00025519;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  Windows 8, 7                                                                                                                                                                                         ASUSPH_00025521;
ET2020IUTI                 All-in-one PC          Professional, 7                                                                                                                                                                                      ASUSPH_00025521;
                                                  Premium                                                                                                                                                                                              ASUSPH_00047722
                                                                                                                                                                                                                                                       PHILIPS00033796-97;
ET2031IUK                  All-in-one PC          Windows 8.1, #                                                                                                                                                                                       PHILIPS00033796-97;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025523;
ET2040INK                  All-in-one PC          Windows 10                                                                                                                                                                                           ASUSPH_00025523;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025525;
ET2040IUK                  All-in-one PC          Windows 10                                                                                                                                                                                           ASUSPH_00025525;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       PHILIPS00033798-99;
ET2220IUTI                 All-in-one PC          Windows 8 Pro, 8                                                                                                                                                                                     PHILIPS00033798-99;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  Windows 8.1 Pro,
                                                                                                                                                                                                                                                       ASUSPH_00025527;
                                                  8.1 (free upgrade to
ET2221AUKR                 All-in-one PC                                                                                                                                                                                                               ASUSPH_00025527;
                                                  Windows 10
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  available)
                                                                                                                                                                                                                                                       ASUSPH_00034190;
                                                  Windows 8, 8
ET2221AUTR                 All-in-one PC                                                                                                                                                                                                               ASUSPH_00034190;
                                                  Professional, 8.1
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00014810;
ET2221IUTH                 All-in-one PC          Windows 8                                                                                                                                                                                            ASUSPH_00014813;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025529;
                                                  Windows 8.1 Pro,
ET2230IUT                  All-in-one PC                                                                                                                                                                                                               ASUSPH_00025529;
                                                  8.1
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025531;
ET2232IUK                  All-in-one PC          Windows 8, #                                                                                                                                                                                         ASUSPH_00025531;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025533;
ET2300INTI                 All-in-one PC          Windows 8 Pro, 8, #                                                                                                                                                                                  ASUSPH_00025533;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025535;
ET2300IUTI                 All-in-one PC          Windows 8 Pro, 8                                                                                                                                                                                     ASUSPH_00025535;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00014814;
ET2311INKH                 All-in-one PC          Windows 8 Pro, 8                                                                                                                                                                                     ASUSPH_00014815;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025672;
ET2311IUKH                 All-in-one PC          Windows 8                                                                                                                                                                                            ASUSPH_00025672;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  Windows 8.1, 8
                                                                                                                                                                                                                                                       ASUSPH_00034204;
                                                  Pro, 8, 8 downgrade
ET2311IUTH                 All-in-one PC                                                                                                                                                                                                               ASUSPH_00034204;
                                                  (supports Windows
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                  7)
                                                                                                                                                                                                                                                       PHILIPS00033800-01;
ET2322INKH                 All-in-one PC          Windows 8 Pro, 8                                                                                                                                                                                     PHILIPS00033800-01;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025537;
ET2322IUKH                 All-in-one PC          Windows 8, #                                                                                                                                                                                         ASUSPH_00025537;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00014819;
ET2322IUTH                 All-in-one PC          Windows 8                                                                                                                                                                                            ASUSPH_00014819;
                                                                                                                                                                                                                                                       ASUSPH_00047722
                                                                                                                                                                                                                                                       ASUSPH_00025539;
ET2324IUT                  All-in-one PC          Windows 8.1                                                                                                                                                                                          ASUSPH_00025539;
                                                                                                                                                                                                                                                       ASUSPH_00047722

  † To date, ASUS has not provided certain requested discovery with respect to this product, including but not limited to the information requested in Philips’ Interrogatory No. 1. Philips reserves its right to supplement this table after the missing discovery has been provided.
                                                     Case 4:18-cv-01885-HSG Document                549-1
                                                                             HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 53 of 54
                                                                                                           COUNSEL ONLY




                                                                                                                                                   ASUSPH_00025541;
ET2325IUK                All-in-one PC        Windows 8.1                                                                                          ASUSPH_00025541;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00025543;
                                              Windows 7 Home
ET2410IUTS               All-in-one PC                                                                                                             ASUSPH_00025543;
                                              Premium
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00025545;
ET2411INKI               All-in-one PC        Windows 8                                                                                            ASUSPH_00025545;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00014822;
ET2411IUKI               All-in-one PC        Windows 8                                                                                            ASUSPH_00014823;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00025547;
ET2701INKI               All-in-one PC        Windows 8 Pro, 8, #                                                                                  ASUSPH_00025547;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00014826;
ET2701INTI               All-in-one PC        Windows 8, #                                                                                         ASUSPH_00014827;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00025549;
ET2701IUTI               All-in-one PC        Windows 8                                                                                            ASUSPH_00025549;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00014830;
ET2702IGTH               All-in-one PC        Windows 8                                                                                            ASUSPH_00014831;
                                                                                                                                                   ASUSPH_00047722
                                                                                                                                                   ASUSPH_00025551;
                                                                                                                                                   ASUSPH_00033789;
PT2002                   All-in-one PC        Windows 8.1
                                                                                                                                                   ASUSPH_00025551;
                                                                                                                                                   ASUSPH_00047722

                                                                                                                                                   ASUSPH_00014943;
U38N                     Touchscreen Laptop   Windows 8 Pro, 8                                                                                     ASUSPH_00014944;
                                                                                                                                                   ASUSPH_00047722


                                                                                                                                                   ASUSPH_00025674;
Vivo AiO V230IC          All-in-one PC        Windows 10                                                                                           ASUSPH_00025674;
                                                                                                                                                   ASUSPH_00047722

ASUS Chromebook Flip
                         2-in-1 PC
C302
                                              Chrome OS

ASUS MeMO Pad 7
(ME176C)
                         Tablet               Android 4.4

ASUS MeMO Pad HD8
(ME180A)
                         Tablet               Android 4.2

ASUS ROG G752            Touchscreen Laptop   Windows 10 Home,
                                              Windows 10 Pro
ASUS Transformer 3 Pro
                         2-in-1 PC            Windows 10 Home,
T303UA
                                              Windows 10 Pro


ASUS Transformer Book
                         2-in-1 PC
Flip TP500LA
                                              Windows 8.1
ASUS Transformer Book
                         2-in-1 PC            Windows 10 Home,
Flip TP550
                                              Windows 10 Pro
ASUS Transformer Book
                         2-in-1 PC            Windows 10 Home,
T101HA
                                              Windows 10 Pro
ASUS Transformer Mini
                         2-in-1 PC            Windows 10 Home,
T102HA
                                              Windows 10 Pro
ASUS VivoBook Flip
                         2-in-1 PC            Windows 10 Home,
TP201SA
                                              Windows 10 Pro
                                                    Case 4:18-cv-01885-HSG Document                549-1
                                                                            HIGHLY CONFIDENTIAL - OUTSIDE          Filed 11/05/18 Page 54 of 54
                                                                                                          COUNSEL ONLY




ASUS ZenBook Flip
                        2-in-1 PC            Windows 10 Home,
UX360CA
                                             Windows 10 Pro
ASUS ZenBook UX303UA-
                      Touchscreen Laptop     Windows 10 Home,
DH51T
                                             Windows 10 Pro

ASUS ZenBook UX303UB    Touchscreen Laptop   Windows 10 Home,
                                             Windows 10 Pro

ASUS ZenBook UX305CA    Touchscreen Laptop   Windows 10 Home,
                                             Windows 10 Pro


ASUS ZenBook UX501VW Touchscreen Laptop
                                             Windows 10 home,
                                             Windows 10 Pro
ASUS ZenFone 3 Deluxe
                        Smartphone           Android 6.0 with
(ZS550KL)
                                             ASUS ZenUI 3.0


ASUS ZenFone 3 Deluxe
                        Smartphone
(ZS570KL)
                                             Android 6.0 with
                                             ASUS ZenUI 3.0
ASUS ZenFone 3 Laser                         Android 6.0 with
                        Smartphone
(ZC551)                                      ASUS ZenUI 3.0
ASUS ZenFone 3 Max
                        Smartphone
(ZC520TL)                                    Android 6.0
ASUS ZenFone 3 Zoom
                        Smartphone           Android 7.0 with
(ZE553)
                                             ASUS ZenUl 3.0

ASUS ZenFone AR (ZS571) Smartphone           Android 7.0 with
                                             ASUS ZenUl 3.0
ASUS ZenPad 3S 10
(Z500M)
                        Tablet               Android 6.0
ASUS ZenPad Z10
(ZT500KL)               Tablet               Android 6.0
ASUS ZenPad Z8
(ZT581KL)               Tablet               Android 6.0
Q304UA                  Touchscreen Laptop
                                             Windows 10 Home

Q324UA                  2-in-1 PC
                                             Windows 10 Home
Q504UA                  Touchscreen Laptop
                                             Windows 10 Home
Q524UQ                  Touchscreen Laptop
                                             Windows 10 Home
Q534UX                  Touchscreen Laptop
                                             Windows 10 Home
                                             Windows 8 Pro,
TAICHI 21               2-in-1 PC
                                             Windows 8
